internal_revenue_service number release date index number ---------------------- --------------------------- -------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-144161-13 date april legend husband proceeds trust year year wife child child child child child child individual company state state property property date date date date agreement addendum statute statute statute ---------------------------------------------- -------------------------------------------------------------------------- ------- -------- ----------------------------------------------------- ----------------------------------------------------- ---------------------------------------------------- ---------------------------------------------- ------------------------------------------------------- ------------------------------------------------ ------------------------------------------------- ------------------------- --------------------------------- ------------- --------- ---------------------------- ----------------------------- ------------------- -------------------- -------------- ---------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------- -------------------------------------------------- ---------------------------------------------------- ---------------------------------------------------- plr-144161-13 dear --------------- this letter responds to your authorized representative’s letter dated date requesting rulings regarding the gift_tax consequences of a proposed modification of the proceeds trust the facts and representations submitted are as follows in year and year dates prior to date husband wife and five of their six children child child child child and child purchased property located in state from an unrelated party for fair_market_value on date a date prior to date husband wife and children through executed an agreement in connection with the property acquisition in accordance with the terms of the agreement husband wife and children through each paid the actuarial value of their respective interest from their own resources and none of the five children used any funds acquired from their parents to acquire their interests pursuant to the agreement wife acquired a life interest in the use of and income from property husband acquired a life interest in the use of and income from property that would become effective upon the death of wife child acquired a one-third common undivided_interest in the remainder and children through each acquired a one-sixth common undivided_interest in the remainder husband and wife are referred to as life tenants and children through are referred to as remaindermen although child did not participate in the initial acquisition of property because he was a minor article of the agreement provides for the transfer of a one-sixth interest in the remainder estate from child to child upon child 6’s attainment of age consent by any party is not required provided that child agrees to be bound by the terms of the agreement on date a date prior to date child attained the age of majority and received his one-sixth interest by conveyance from child on date a date prior to date the life tenants the remaindermen and child executed an addendum to the agreement the addendum provides that child is added as a one-sixth remainderman upon the transfer pursuant to article of the agreement by his sister child and that child agrees to be bound by all of the terms and conditions of the agreement as amended the addendum further provides that article is added to the agreement article provides that in the event the life tenants and the remaindermen agree to collectively acquire any subsequent real_property as life tenants and remaindermen the plr-144161-13 newly-acquired property shall be subject_to the same terms and conditions as between the life tenants and remaindermen as set forth in the agreement subsequent to the execution of the addendum the life tenants and the remaindermen acquired additional property located in state in the same manner of holding title as they employed for property all of the properties so acquired other than property are referred to as property the parties represent that they have not acquired any property as life tenants and remaindermen after date and that the agreement and the addendum have not been modified or amended after date on date a date after date property was sold to an unrelated party and the proceeds were deposited in the proceeds trust article of the agreement provides in part that if property should be disposed of prior to the expiration of the respective life tenancies the proceeds into which the property is converted shall be placed in trust and the life tenants or the survivor shall be the trustees article further provides that after the payment of income taxes the remaining proceeds shall be held by the trustees invested and reinvested and the trustees shall pay to the life tenants at least annually all income but not principal earned by the trust assets upon the death of both of the life tenants the trust shall terminate and the trust assets shall be immediately paid to the remaindermen in accordance with their respective interests also on date the life tenants in their capacity as trustees pursuant to article of the agreement established the trust required to be created under article for the purpose of holding and administering the proceeds from the sale of property the trust is referred to as the proceeds trust and the instrument names the life tenants as the trustees of the proceeds trust the terms of the proceeds trust incorporate the dispositive terms of the agreement paragraph of the proceeds trust provides that the trustees shall invest and reinvest the proceeds and pay to the life tenants at least annually all income but not principal or corpus and upon the death of both life tenants the trustees shall terminate the proceeds trust and distribute the remaining trust assets to the remaindermen in accordance with their respective interests paragraph provides that to the extent not inconsistent with the agreement the trustees shall have all powers with respect to the proceeds trust and the trust property that are set forth under state law and in carrying out its fiduciary obligations the trustees shall be bound by state law paragraph provides that except as provided in the agreement no person may add property to the proceeds trust except that proceeds from a sale of property which is subject_to the agreement may be added to the proceeds trust to the extent provided by the terms of the agreement paragraph provides that upon the death of either life_tenant the other life_tenant shall serve as the sole trustee paragraph plr-144161-13 provides that the proceeds trust is irrevocable and paragraph provides the trust situs is state on date the internal_revenue_service service issued a private_letter_ruling to husband regarding the applicability of sec_2702 of the internal_revenue_code code to the sales transaction and the deposit of the proceeds in the proceeds trust the ruling holds that the proceeds of a sale or other conveyance of property and the principal proceeds of any investments or reinvestments that are held in trust pursuant to the provisions of the agreement will be treated as a transfer or transfers occurring prior to date for purposes of applying the provisions of chapter_14 of the code and therefore chapter_14 will not apply thereto the ruling also holds that after the sale of property property will continue to be treated as property acquired pursuant to a transfer occurring prior to date currently the life tenants and the remaindermen propose to modify the terms of the proceeds trust to appoint individual as an independent_trustee to serve with the life tenants as a co-trustee and to provide for the appointment of a successor independent_trustee the modified trust agreement identifies individual as the independent co-trustee of the proceeds trust and further specifies there shall at all times be serving a trustee who is not a beneficiary of the trust and who either is a professional fiduciary or is an employee or principal of company or its successor an independent_trustee a professional fiduciary serving as independent_trustee must be a bank or trust company that is qualified to act as a fiduciary under applicable federal or state law or an attorney at law or a certified_public_accountant none of whom is related or subordinate to any beneficiary within the meaning of sec_672 of the code in addition the modified trust agreement provides that the life tenants may appoint in writing a successor independent_trustee upon the death resignation or incapacity of another independent_trustee the life tenants by unanimous consent if both are then serving as trustees or the remaining life_tenant if one is then serving together with a majority of the remaindermen shall have the right to remove any independent_trustee appointed or serving if at any time a party or parties remove an independent_trustee such party or parties shall appoint a successor independent_trustee if neither life_tenant is then serving as trustee the remaindermen by majority consent shall have the right to appoint and to remove any independent_trustee appointed or serving the modified trust agreement makes no change to the distribution provisions or to the term of the proceeds trust plr-144161-13 statute a state statute provides that if the settlor and all beneficiaries consent to the modification or termination of an irrevocable_trust the court shall enter an order approving the modification or termination if the court finds that the modification or termination is in the best interests of the beneficiaries even if the modification or termination is inconsistent with a material purpose of the trust statute a state statute provides in relevant part that a trustee may adjust between principal and income by allocating an amount of income to principal or an amount of principal to income to the extent the trustee considers appropriate if the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income a trustee may not make an adjustment under this section if the trustee is a beneficiary of the trust statute a state statute provides in relevant part that unless expressly prohibited by the terms of the trust a trustee may release the power to adjust under statute and convert a_trust into a unitrust the trustee must determine that the conversion will improve the ability of the trustee to carry out the intent of the settlor and the purposes of the trust statute provides factors a trustee shall consider in making this determination statute further requires the trustee to give to the current income beneficiaries and the beneficiaries who would receive principal if the trust were to terminate and no power_of_appointment were exercised written notice of the trustee’s intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate a trustee may not convert a_trust into a unitrust if any beneficiary objects to the conversion to a unitrust in writing delivered to the trustee within days of the mailing of the required notice for a_trust to convert to a unitrust the trust must have at least one beneficiary eligible to receive income and at least one beneficiary who would receive principal if the trust were to terminate and no power_of_appointment were exercised a trustee may not convert a_trust into a unitrust if the trustee is a beneficiary of the trust statute further provides in relevant part that after a_trust is converted to a unitrust the trustee shall follow an investment policy seeking a total return for the investments held by the trust whether the return is to be derived from appreciation of capital from earnings and distributions from capital or from both the trustee shall make regular distributions in accordance with the terms of the trust construed in accordance with the provisions of this section the term income in the terms of the trust means an annual distribution known as the unitrust distribution equal to four percent known as the payout percentage of the net fair_market_value of the trust's assets whether such assets would be considered income or principal under other provisions of this part of statutes averaged over the lesser_of the three preceding years or the period during which the trust has been in existence it is represented that pursuant to statute the independent_trustee of proceeds trust may adjust between principal and income of the proceeds trust by allocating an plr-144161-13 amount of income to principal or an amount of principal to income to the extent the independent_trustee considers appropriate it is further represented that pursuant to statute the independent_trustee of the proceeds trust may release the power to adjust between principal and income and convert the proceeds trust into a unitrust if the requirements of statute are satisfied the life tenants and the remaindermen prefer that the independent_trustee administer the trust in a manner that would involve the use of the power to adjust or alternatively to relinquish that power in favor of the unitrust approach to the computation of income accordingly it is represented that the life tenants and the remaindermen do not object to the independent trustee’s prospective release of the power to adjust between principal and income and conversion of the proceeds trust to a unitrust you have requested the following rulings the life tenants and the remaindermen will not be treated as making a taxable gift subject_to federal gift_tax as a result of a the agreement to modify the provisions of the proceeds trust pursuant to the modified trust agreement b the exercise by an independent_trustee of the power to adjust between principal and income pursuant to statute c the exercise by an independent_trustee of the power to release the power to adjust and convert the proceeds trust to a unitrust pursuant to statute and d the failure on the part of the life tenants and the remaindermen to object to the conversion of the proceeds trust to a unitrust the agreement to modify the provisions of the proceeds trust pursuant to the modified trust agreement the exercise by an independent_trustee of the power to adjust between principal and income pursuant to statute and the exercise by an independent_trustee of the power to release the power to adjust and convert the proceeds trust to a unitrust pursuant to statute will not cause sec_2702 to apply to the proceeds trust law and analysis ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise and whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift plr-144161-13 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that subject_to certain exceptions a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate sec_25_2514-1 of the gift_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment sec_643 of subtitle a of the code provides that the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law sec_1_643_b_-1 of the income_tax regulations provides a comprehensive definition of income as that term applies to trusts_and_estates it provides in part that an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust similarly a state statute that permits the trustee to make adjustments between income and principal to fulfill the trustee’s duty_of impartiality between the income and remainder beneficiaries is generally a reasonable apportionment of the total return of the trust sec_1_643_b_-1 further provides that a switch between methods of determining trust income authorized by state statute will not result in a taxable gift from the trust's grantor or any of the trust's beneficiaries a switch to a method not specifically authorized by state statute but valid under state law including a switch via plr-144161-13 judicial decision or a binding non-judicial settlement may result in taxable_gifts from the trust's grantor and beneficiaries based on the relevant facts and circumstances in this case individual is the only trustee with the power pursuant to statute to make adjustments between income and principal and pursuant to statute to convert the proceeds trust to a unitrust no beneficiary of the proceeds trust has any power over trust assets other than the power of management and investment of assets consequently the shared power to remove an independent_trustee and to appoint a successor independent_trustee is not a general_power_of_appointment within the meaning of sec_2514 accordingly based on the facts submitted and the representations made we conclude that the modification of the proceeds trust will not cause the life tenants and the remaindermen to be treated as having made a taxable gift_for federal gift_tax purposes regarding the independent trustee’s authority to adjust between income and principal pursuant to statute we conclude the exercise of the independent trustee’s authority to adjust between principal and income pursuant to statute will not cause the life tenants or the remaindermen to be treated as having made a taxable gift_for gift_tax purposes cf sec_26_2601-1 example although the example appears in the generation-skipping_transfer_tax regulations the example concludes in relevant part that where a trustee administers a_trust in accordance with a state statute that permits the trustee to make adjustments between income and principal no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes regarding the independent trustee’s authority to convert the proceeds trust to a unitrust pursuant to statute we conclude that the conversion will not shift any beneficial_interest in the proceeds trust accordingly provided the proposed conversion meets the requirements of statute we conclude that the conversion of the proceeds trust pursuant to statute will not cause the life tenants or the remaindermen to be treated as having made a taxable gift_for gift_tax purposes since the conversion of the proceeds trust to a unitrust pursuant to statute will not shift any beneficial_interest in the proceeds trust we conclude that upon the independent trustee’s notice of the intent to convert to a unitrust the failure to object to the conversion will not cause the life tenants and the remaindermen to be treated as having made a taxable gift_for federal gift_tax purposes ruling the provisions of chapter_14 of the code were added by the revenue reconciliation act of and are effective for transfers occurring after date plr-144161-13 sec_2702 provides generally that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest shall be treated as being zero the value of any retained interests which is a qualified_interest shall be determined under sec_7520 in the instant case the service has previously ruled in a private_letter_ruling to husband that chapter_14 does not apply to the sales transaction and deposit of the proceeds in the proceeds trust the life tenants and the remaindermen will have substantially identical interests both before and after the execution of the modified trust agreement and the exercise of the independent trustee’s authority under statute or statute the proposed modification of the proceeds trust and the exercise of the independent trustee’s authority pursuant to statute and statute will not involve any transfer of an interest among the life tenants and the remaindermen based on the facts submitted and representations made we conclude the modified trust agreement and the exercise of the independent trustee’s authority pursuant to and in accordance with the requirements of statute and statute will not cause sec_2702 to apply to the proceeds trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-144161-13 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ____________________________________ karlene m lesho acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
